Lazer, J. P. (concurring).
I voice separate concurrence mainly to note that imminent retirement renders Justice Hargett’s scholarly opinion the last of the many that he has provided for this court. It is a loss from which there cannot be quick recovery. I would be remiss, however, if I did not relate my discomfiture at the inability of New Yorkers to invoke a “long-arm” jurisdiction which the Constitution would permit but which our statutory scheme prevents (see Longines-Wittnauer Watch Co. v Barnes & Reinecke, 15 NY2d 443).
There is every good reason for New York’s “long-arm” scheme to be as enveloping as the Constitution allows, yet despite the broad invitation of the “ ‘fair play and substantial justice’ ” language of International Shoe Co. v Washington (326 US 310, 316), the State continues to adhere to a more restrictive scheme which in many situations prevents New York residents from litigating here what properly should be litigated here. Petitioner should not be compelled to pursue her errant lover to Missouri to obtain justice.
Hopefully, the Legislature will give some attention to the problem.
Lazer, J.P., Rabin and Cohalan, JJ., concur with Hargett, J.; Lazer, J. P., with a separate concurring opinion, in which Cohalan, J., concurs.
*308Order of the Family Court, Rockland County, dated April 24, 1981, affirmed, without costs or disbursements.